[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           JUL 14, 2006
                                                         THOMAS K. KAHN
                             No. 05-16188                    CLERK



                  D. C. Docket No. 05-20073-CIV-DLG
                     BKCY No. 04-01459-BKC-AJ

In Re: LOURDES MARIA RAMON,

                                                    Debtor.
______________________________

JORGE L. GUERRA,
GAYLE L. GUERRA,

                                                        Plaintiffs-Appellants,

                                 versus

LOURDES MARIA RAMON,

                                                       Defendant-Appellee.



               Appeal from the United States District Court
                  for the Southern District of Florida


                             (July 14, 2006)
Before TJOFLAT and CARNES, Circuit Judges, and HODGES*, District Judge.

PER CURIAM:

       Appellants concede that our recent decision in Guerra v. Ramon, F.3d ____

(11th Cir. June 12, 2006), controls our disposition of this appeal. We agree. The

judgment of the district court is accordingly



       AFFIRMED.




___________________________
*Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of Florida,
sitting by designation.


                                               2